DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 are cancelled. Claims 9-14 are withdrawn. Independent claim 15 is amended. Claims 15-20 are currently examined on the merits.
Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kondo et al (US 20020083892 A1, “Kondo”).
Regarding claim 15, Kondo (entire document) teaches a method for manufacturing a silicon carbide single crystal 4 by growing a silicon carbide single crystal 4 on a seed crystal substrate 3 adhered to a member (comprising a protection layer 5, seed supporting member 1b/1d and a top member 1c) by a sublimation process (figs 4A, 4B, 5A and 5B, abstract, 0008, 0009 and 0054-0059), the member (comprising the protection layer 5, the seed supporting member 1b/1d and the member 1c) is provided on an upper part of a growth crucible 1 (growth container) and covers the upper part of the growth crucible 1 (figs 4A, 4B, 5A and 5B), e.g., the member reads on a growth container lid of the growth container (crucible), wherein the growth container lid (the member comprising the protection layer 5, the seed supporting member 1b/1d and the member 1c) supporting the seed 3 (figs 4A, 4B, 5A and 5B, 0055-0059), the growth container lid (the member comprising the protection layer 5, the seed supporting member 1b/1d and the member 1c) having an opening space/hole (pattern) formed by an annular shaped circle with an adhesion 6 (pattern formed only within an adhesion region) of the seed crystal substrate 3 (figs 4A, 0056). Kondo teaches the pattern having a vertical straight shape and a curved shape at an edge portion (defined by the inner portion of the adhesion) (fig 4A, 0056), but does not explicitly teach the pattern being a curved line shape or straight line shape. However, absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See, e.g., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also MPEP 2144.04 (IV) (B).  
In the embodiment as represented by figs 5A and 5B, the growth container (crucible) lid (member) comprises the protection layer 5, the seed supporting member 1b/1d and the member 1c, as addressed above, but does not explicitly teach the pattern penetrating the growth container (crucible) lid (member). However, another embodiment as represented by figs 7A and 7B teaches that the member 1c can be not used for closing the openings of the growth crucible (container) (0065-0066), e.g., the opening penetrating the growth container (crucible) lid. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the embodiment as represented by figs 5A and 5B, per teachings of the embodiment as represented by figs 7A and 7B, by not using the member 1c, in order to directly monitor the temperature by a thermometer through the penetrating opening, and thus grow a high-quality crystal with suppressing the generation of defects (0066).
It is noted that the claimed invention calls for a process/method and the process/ method is taught by the applied prior art. It is also noted that the claim is depleted with apparatus/ structural limitations; regarding the apparatus limitations in the process claims, the court has held that unless the apparatus limitations affect the process in a manipulative sense, they may have little weight in the process claims. In re Leeson Corp. 185 USPQ 156; In re Edwards 128 USPQ 387; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).
Regarding claim 16, Kondo teaches the pattern (the annular circle or the opening space) is formed radially from a center of the growth container lid (the member comprising the protection layer 5, the seed supporting member 1b/1d and the member 1c) to which the seed crystal substrate 3 is adhered (figs 4A, 4B, 5A and 5B).
Regarding claim 17, Kondo teaches the pattern (the annular circle or the opening space) is formed concentrically (figs 4B and 5B).
Regarding claims 18, 19 and 20, Kondo teaches the pattern formed by a shape of annular circle, and the annular circle having a width (figs 5A and 5B), but does not explicitly teach the pattern having a width of 5mm or less. However Kondo teaches the pattern portion formed by the adhesive 6 for boding the seed crystal to the crystal supporting part 1d at the periphery with a small contact area (figs 4A, 4B, 5A and 5B, 0008, 0009 and 0056-0059), apparently the size/width of the pattern portion formed by the adhesive affect the strength of bonding the seed to the seed supporting part, and the conditions for example local stress or temperature destruction for crystal growth. Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kondo, and obtained various size/width of the pattern including the instantly claimed “width of 5 mm or less” in order to providing suitable conditions for growing crystal having suppressed defects, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B).  Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that “Kondo does not disclose the growth container lid has a pattern formed only within an adhesion region of the seed crystal substrate, the pattern comprising at least one of a curved line shape or straight line shape that penetrates the growth container lid, as required by claim 15” have been considered, but not found persuasive. As applicant already noted, the adhesive 6 has a circular shape; it is further noted that an opening space/hole (pattern) is formed by the annular shaped circle with the adhesion 6 (pattern formed only within an adhesion region) of the seed crystal substrate 3 (figs 4A). Kondo teaches the pattern (opening space/hole) having a vertical straight shape and a curved shape at an edge portion (defined by the inner portion of the adhesion) (fig 4A), but does not explicitly teach the pattern being a curved line shape or straight line shape. However, absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art. See MPEP 2144.04 (IV) (B).
Applicant’s arguments with respect to “unexpected result”, e.g. “a silicon carbide single crystal with a low dislocation density can be manufactured” by the instant invention, and “Kondo does not contemplate the claimed configuration or advantages resulting therefrom”, have been considered but are not persuasive. As addressed above, Kondo teaches that an opening space/hole (pattern) is formed by the annular shaped circle with the adhesion 6 (pattern formed only within an adhesion region) of the seed crystal substrate 3, and further teaches that the design or configuration having the pattern (opening space/hole) can suppress defects. Accordingly, a high -quality, long SiC single crystal is formed (0056). Therefore, absent persuasive evidence showing that a particular configuration is significant, a mere change in shape (for example the instantly claimed a curved line shape or straight line shape) is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See, e.g., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also MPEP 2144.04(IV) (B). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tokuda et al (US 2012/0152166 A1) teaches a seed holder for supporting a seed crystal 5, wherein a purge channel 93 is defined by a portion 91 and a mounting portion 92 (penetrating the seed holder), the portion 91 and the mounting portion 92 is fixed together by adhesive (figs 3, 4 and 7, 0035-0040, 0060-0062). 
Nakamura et al (JP 2004269297 A, machine translation) teaches a hollow through-hole 555/25 (pattern) is provided in the pedestal 55 (growth container lid) and a stress cushioning/adhesive material 2, respectively (fig. 4); and the hollow through-hole 555/25 passes through the protruding section 552 of the pedestal 55, and the protruding section 552 has a substantially cylindrical shape, reading on the pattern comprising at least one curve or straight line passing through the growth container lid.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714